                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Mahdi Hassan Ali,                                File No. 18-cv-01467 (ECT/TNL)

                     Petitioner,
                                                 ORDER ACCEPTING REPORT
 v.                                               AND RECOMMENDATION

 Tom Roy,

                     Respondent.


      Petitioner Mahdi Hassan Ali (“Ali”) commenced this action by filing a petition for

a writ of habeas corpus. Pet. [ECF No. 1]. The case is before the Court on a Report and

Recommendation [ECF No. 11] issued by Magistrate Judge Tony N. Leung. Magistrate

Judge Leung recommends dismissing Ali’s petition with prejudice and issuing a certificate

of appealability. R&R at 13. Ali filed an objection to the Report and Recommendation.

ECF No. 12. Because Ali has objected, the Court is required to review the Report and

Recommendation de novo pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.2(b)(3).

The Court has undertaken that de novo review and has concluded that Magistrate Judge

Leung’s analysis and conclusions are correct.

      Therefore, based upon all of the files, records, and proceedings in the above-

captioned matter, IT IS HEREBY ORDERED that:

      1.     The Objection to the Report and Recommendation is OVERRULED [ECF

             No. 12];

      2.     The Report and Recommendation [ECF No. 11] is ACCEPTED in full;
      3.    The petition is DENIED and DISMISSED WITH PREJUDICE; and

      4.    A certificate of appealability is GRANTED.

               LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: January 7, 2019                s/ Eric C. Tostrud
                                      Eric C. Tostrud
                                      United States District Court




                                        2
 
